This is an appeal by claimant from a decision of the Workmen’s Compensation Board disallowing his claim. Only questions of fact are involved. The board found that claimant failed to establish that he had sustained an accidental injury which arose out of and in the course of his employment and also that he failed to give notice to his employer of the alleged accident. The evidence sustains the findings. Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.